DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…an SLO optical system….an OCT optical system…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the terms “SLO” and “OCT” are not defined. 
	Dependent claims 2-9 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-9 are depending on the rejected independent claim 1.
Regarding claim 10, the claim limitation “…an SLO optical system….an OCT optical system…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the terms “SLO” and “OCT” are not defined. 
Dependent claims 11-16 are also rejected at least the same reason as rejected independent claim 10 as stated above because the dependent claims 11-16 are depending on the rejected independent claim 10.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (2015/0216408) (hereinafter “Brown”).
	Regarding claims 1 and 10 (with respect to claim 10, it can be seen that claim 10 merely recites the method of composing/operating the apparatus of claim 1, thus claim 10 is rejected for at least the same reasons as claim 1), Brown discloses an ophthalmologic apparatus (Fig.2 and 5, please refer to the whole reference for detailed), comprising: a first concave mirror (18 in Fig.2) having a concave surface-shaped first reflective surface; a second concave mirror (20 in Fig.2) having a concave surface-shaped second reflective surface; an SLO optical system configured to project light from an SLO light source (12) onto a subject's eye (24 in Fig.2) via the first concave mirror (18) and the second concave mirror (20), and to detect returning light from the subject's eye; a first optical scanner (14) configured to deflect the light from the SLO light source to guide the light to the first reflective surface (Fig.2 and 5); a second optical scanner (16) configured to deflect light reflected by the first reflective surface to guide the light to the second reflective surface (Fig.2 and 5); an OCT optical system (900) including a third optical scanner (OCT scan system of 900, ¶ 98), and configured to split light from an OCT light source into measurement light (“sample beam”; ¶ 76) and reference light (“reference beam”, ¶ 76), to project the measurement light deflected by the third optical scanner onto the subject's eye, and to detect interference light between returning light of the measurement light from the subject's eye and the reference light (please refer to at least ¶ 2, 76, 85 and 108); an optical path coupling member (as stated in ¶ 97, which discloses “where the OCT and SLO beams are combined after the first scanning element 14 but before the second scanning element 16”, thus optical path coupling member is used to combine) disposed between the first optical scanner (14) and the first concave mirror (18), and combining an optical path of the SLO optical system and an optical path of the OCT optical system (¶ 97); and a correction unit configured to correct detection result of the interference light detected by the OCT optical system or an image formed based on the detection result (please refer to at least ¶ 2, 76, 85 and 108).
Regarding claims 2 and 11 (with respect to claim 11, it can be seen that claim 11 merely recites the method of composing/operating the apparatus of claim 2, thus claim 11 is rejected for at least the same reasons as claim 2), Brown discloses a controller configured: in a first operation mode, to control the first optical scanner (14) so as to one-dimensionally deflect the light from the SLO light source in a first direction (Fig.2 and 5, ¶ 56 and 63); and to control the second optical scanner (16) so as to one-dimensionally deflect the light deflected by the first optical scanner in a second direction intersecting the first direction (Fig.2 and 5, ¶ 56 and 63); and, in a second operation mode, to control the third optical scanner so as to one-dimensionally deflect the measurement light in a third direction (Fig.2 and 5); and to control the a second optical scanner (16) so as to one-dimensionally deflect the measurement light deflected by the third optical scanner in a fourth direction intersecting the third direction (Fig.2 and 5).
Regarding claims 3 and 12 (with respect to claim 12, it can be seen that claim 12 merely recites the method of composing/operating the apparatus of claim 3, thus claim 12 is rejected for at least the same reasons as claim 3), Brown discloses a controller configured: in a first operation mode, to control the first optical scanner (14) so as to one-dimensionally deflect the light from the SLO light source in a first direction (Fig.2 and 5, ¶ 56 and 63); and to control the second optical scanner (16) so as to one-dimensionally deflect the light deflected by the first optical scanner in a second direction intersecting the first direction (Fig.2 and 5, ¶ 56 and 63); and, in a second operation mode, to control the third optical scanner so as to two-dimensionally deflect the measurement light with deflection operation of the second optical scanner stopped (according to ¶ 98, which states “OCT illumination can be directed to a sub-section of the retina by fixed angle settings of the second scanning element 16 and integrated OCT scan system within the OCT optic 900”, where fixed angle settings is to stop deflection operation; and ¶ 99 for “2D OCT scan”).
Regarding claims 4 and 13 (with respect to claim 13, it can be seen that claim 13 merely recites the method of composing/operating the apparatus of claim 4, thus claim 13 is rejected for at least the same reasons as claim 4), Brown discloses the controller is configured: in the second operation mode, to control the third optical scanner so as to two-dimensionally deflect the measurement light after controlling the second optical scanner so as to deflect the measurement light in a measurement direction corresponding to a measurement site of the subject's eye (please refer to at least ¶ 98 and 99).
Regarding claims 5 and 14 (with respect to claim 14, it can be seen that claim 14 merely recites the method of composing/operating the apparatus of claim 5, thus claim 14 is rejected for at least the same reasons as claim 5), Brown discloses the first reflective surface (surface of 18) is an elliptical surface (Fig.2), the first optical scanner (14) is disposed at a first focal point of the first concave mirror or near the first focal point (Fig.2), and the second optical scanner (16) is disposed at a second focal point of the first concave mirror or near the second focal point (Fig.2).
Regarding claims 6 and 15 (with respect to claim 15, it can be seen that claim 15 merely recites the method of composing/operating the apparatus of claim 6, thus claim 15 is rejected for at least the same reasons as claim 6), Brown discloses the second reflective surface (surface of 20) is an elliptical surface (Fig.2), the second optical scanner (16) is disposed at a third focal point of the second concave mirror (20) or near the third focal point (Fig.2), and the subject's eye (24) is disposed at a fourth focal point of the second concave mirror or near the fourth focal point (Fig.2).
Regarding claims 7, 8 and 16 (with respect to claim 16, it can be seen that claim 16 merely recites the method of composing/operating the apparatus of claims 7 and 8, thus claim 16 is rejected for at least the same reasons as claims 7 and 8), Brown discloses (claim 7) a storage unit configured to store correction data in advance (loop up table stated in ¶ 119, 121 and 128), wherein the correction unit is configured to correct a position of the detection result of the interference light or the image formed based on the detection result in a traveling direction of the measurement light, based on the correction data stored in the storage unit (please refer to at least ¶ 2, 76, 85, 108, 119, 121 and 128); (claim 8) the correction data is data for correcting the detection result of the interference light or the image formed based on the detection result corresponding to a deflection angle of the measurement light deflected by the third optical scanner (please refer to at least ¶ 2, 76, 85, 108, 119, 121 and 128).
Regarding claim 9, Brown discloses the second optical scanner (16) is configured to deflect the light from the SLO light source (12) at a slower speed than the deflection speed of the first optical scanner (14; ¶ 142 states that “the first and second scanning elements 14 and 16 have been described and illustrated above as being a galvanometer mirror and a resonant scanner, respectively”; and Note: according to application’s specification on paragraph 36, which states “Either one of the optical scanners 30A and 30B may be a low-speed scanner such as a galvano mirror, and the other may be a high-speed scanner such as a resonant mirror”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849